

116 HR 134 IH: Unpaid Intern Protection Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 134IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Cummings (for himself, Ms. Meng, Mr. Scott of Virginia, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo protect unpaid interns from workplace harassment and discrimination.
	
 1.Short titleThis Act may be cited as the Unpaid Intern Protection Act of 2019. 2.Unlawful discrimination against internsIt shall be unlawful for an employer to discriminate against an intern on the basis of—
 (1)race, color, religion, sex, national origin, or age, or (2)disability if such intern is a qualified individual with a disability.
 3.ProceduresThe procedures applicable to a claim for a violation of this Act are— (1)with respect to alleged discrimination based on race, color, religion, sex, or national origin, the procedures applicable for a claim for a violation of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.),
 (2)with respect to alleged discrimination based on age, the procedures applicable for a violation of Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.), and
 (3)with respect to alleged discrimination based on a disability, the procedures applicable for a violation of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).
 4.RemediesThe district courts of the United States shall have jurisdiction to grant such legal and equitable relief as may be appropriate for a violation of this Act.
 5.State ImmunityA State shall not be immune under the eleventh article of amendment to the Constitution of the United States from an action in a court of the United States for a violation of this Act. In an action against a State for a violation of this Act, remedies (including remedies at law and in equity) are available for the violation to the same extent as such remedies are available in an action against any public or private entity other than a State.
 6.DefinitionsFor purposes of this Act: (1)DisabilityThe term disability has the meaning given such term as applied in the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (2)EmployerThe term employer has the meaning given such term in— (A)section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e) with respect to discrimination based on race, color, religion, sex, or national origin,
 (B)section 11 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 630) with respect to discrimination based on age, and
 (C)section 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) with respect to discrimination based on disability.
 (3)InternThe term intern means an individual who performs uncompensated voluntary service for an employer, to earn credit awarded by an educational institution or to learn a trade or occupation.
 (4)Qualified individual with a disabilityThe term qualified individual with a disability has the meaning given such term in section 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111).
 (5)StateThe term State has the meaning given such term in— (A)section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e) with respect to discrimination based on race, color, religion, sex, or national origin,
 (B)section 11 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 630) with respect to discrimination based on age, or
 (C)section 4 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12103) with respect to discrimination based on disability.
				